Citation Nr: 1044760	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  07-31 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder and bipolar 
disorder.

3.  Entitlement to service connection for a penile disorder, to 
include erectile dysfunction, claimed as residuals of a groin 
injury.

4.  Entitlement to service connection for a sleep disorder, to 
include as secondary to a penile disorder, erectile dysfunction, 
and/or residuals of a groin injury.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans 
Services

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active duty from June 1978 to June 1987.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision by the Department of 
Veteran Affairs (VA) Regional Office in Huntington, West 
Virginia, on behalf of the Regional Office in Roanoke, Virginia 
(RO).

The issue of entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress disorder 
(PTSD) and bipolar disorder, is addressed in the remand portion 
of the decision and is remanded to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  In February 2010, prior to the promulgation of a decision in 
the appeal, the Veteran withdrew his appeal as to the issue of 
entitlement to service connection for a back disorder.

2.  The Veteran's current erectile dysfunction is not show by the 
competent and credible evidence of record to be related to his 
active duty service or an event therein.

3.  The evidence of record does not include a current diagnosis 
of a sleep disorder.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the 
Veteran for the issue of entitlement to service connection for a 
back disorder have been met.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.202, 20.204(b), (c) (2010).

2.  A penile disorder, to include erectile dysfunction, claimed 
as residuals of a groin injury, was not incurred in active 
military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2010).

3.  A sleep disorder was not incurred in active military service.  
38 U.S.C.A. 
§§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 
20.204(b).  Withdrawal may be made by the veteran or by his 
authorized representative, except that a representative may not 
withdraw a substantive appeal filed by the appellant personally 
without the express written consent of the appellant.  38 C.F.R. 
§ 20.204(c).

With regard to the issue of entitlement to service connection for 
a back disorder, prior to the promulgation of a decision by the 
Board, the Veteran indicated that he wished to withdraw his 
appeal.  As a result, no allegation of error of fact or law 
remains before the Board for consideration.  As such, the Board 
finds that the Veteran has withdrawn his claim as to this issue, 
and accordingly, the Board does not have jurisdiction to review 
the appeal as to the issue of entitlement to service connection 
for back disorder, and the claim is dismissed.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist veterans in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the veteran of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the veteran is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) existence of 
a disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  Id. at 486.  

Prior to the final adjudication of the instant case, the RO's 
letters, dated in January 2005 and August 2009, advised the 
Veteran of the foregoing elements of the notice requirements.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Dingess/Hartman, 19 Vet. App. at 486; Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (noting that a VCAA defect may be cured 
by issuance of a fully compliant notification followed by a re-
adjudication of the claim); see also Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The Veteran's claims were re-adjudicated 
in a November 2009 supplemental statements of the case.  Further, 
the purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims, 
including the opportunity to present pertinent evidence.  Thus, 
the Board finds that the content requirements of the notice VA is 
to provide have been met.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004).

In addition, the duty to assist the Veteran has been satisfied in 
this case.  The RO obtained the Veteran's service treatment 
records and his identified VA and private treatment records.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In August 2007, the Veteran 
was provided a VA examination to determine the presence of a 
penile disorder, erectile dysfunction, and/or other residuals of 
a groin injury and, if any present, the nature and etiology 
thereof.  The examiner thoroughly reviewed the Veteran's prior 
treatment records, the Veteran's assertions, and the results of 
administered testing, all of which allowed for a fully informed 
evaluation of the claimed disorder.  See Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007).  

The Veteran was not provided with a VA examination with respect 
to his service connection claims for a sleep disorder.  
Generally, a VA examination is necessary prior to final 
adjudication of a claim when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, or 
disease occurred in service, or establishing certain diseases 
manifesting during an applicable presumptive period for which the 
veteran qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another service-
connected disability, but (4) there is insufficient competent 
medical evidence on file for VA to make a decision on the claim.  
38 U.S.C.A. 
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The third prong, which requires that 
the evidence of record "indicate" that the claimed disability 
or symptoms "may be" associated with the established event, is 
a low threshold.  McLendon, 20 Vet. App. at 83.  As will be 
discussed in greater detail below, the evidence of record does 
not include a current diagnosis of a sleep disorder.  The 
evidence demonstrated complaints of and treatment for sleep 
difficulties that have been associated with psychiatric disorders 
and testicular pain, but there was no evidence demonstrating a 
formal diagnosis of a separate and distinct sleep disorder.  As 
such, a VA examination was not warranted.

Additionally, after his claims were certified to the Board, the 
Veteran submitted a relevant statement from a former spouse, 
dated in February 2010.  With this statement, the Veteran 
submitted a waiver of RO review.  See 38 C.F.R. §§ 19.37, 20.1304 
(2010).  As such, the Board will consider this evidence herein.  
After the final adjudication of the Veteran's claims, VA 
treatment records were associated with his claims files.  Upon 
review, the Board finds that these treatment records are not 
relevant to the claims at issue herein and, thus, a remand is not 
warranted for RO review.  Id.  Finally, there is no indication in 
the record that additional evidence relevant to the issue being 
decided herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 
F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been served.").

Historically, the Veteran served on active duty from June 1978 to 
June 1987.  In December 2004, the Veteran submitted claims of 
entitlement to service connection for a penile disorder, to 
include erectile dysfunction, claimed as residuals of a groin 
injury, and a sleep disorder, to include as secondary to a penile 
disorder, erectile dysfunction, and/or residuals of a groin 
injury.  These claims were denied in a June 2005 rating decision.  
Thereafter, the Veteran perfected an appeal and the claims were 
certified to the Board for appellate review.

Service connection may be granted for disability due to a disease 
or injury that was incurred in or aggravated by active service.  
38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  In addition, service connection may be granted for any 
disease diagnosed after separation, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, 
the following must be shown: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
inservice disease or injury and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).

I.  Penile Disorder, Erectile Dysfunction, Residuals of a Groin 
Injury

The Veteran's February 1978 enlistment examination and report of 
medical history did not demonstrate complaints of or treatment 
for a groin injury, erectile dysfunction, or a penile disorder.  
In November 1979, the Veteran complained of a two-day history of 
right testicular pain subsequent to running without adequate 
genital support.  The Veteran's testes were deemed normal after a 
physical examination.  Further, there was no edema or hernia.  In 
January 1984, the Veteran underwent a physical examination that 
was silent as to complaints or treatment for a groin injury, 
erectile dysfunction, or a penile disorder.  

In March 1987, the Veteran reported falling while painting.  
During the fall, a broomstick struck the Veteran in the perineal 
area.  As a result of this injury, the Veteran was put on a four-
day light duty profile.  On March 23, 1987, a physical 
examination revealed a swollen, painful, left epididymis; the 
diagnosis was epididymitis and he was placed on light duty 
profile.  On April 2, 1987, the Veteran complained of continued 
pain in his genitals; laboratory testing and a follow-up 
appointment were scheduled.  On April 21, 1987, the Veteran re-
injured himself when lifting approximately 15 pounds in 
preparation for a physical training test.  

On April 22, 1987, the Veteran reported that he was previously 
treated for epididymitis and that he did not adhere to the light 
duty profile.  He also reported pain upon urination, but no 
burning sensation.  The Veteran also stated that pain radiated up 
the right groin area.  He reported hematuria since the original 
injury, which had decreased in frequency, but still occurred 
intermittently.  A physical examination demonstrated swollen, 
tender epididymis, bilaterally; pain upon palpation from the 
groin area to his mid-abdominal area; slight swelling; and pain 
with standing or when squatting.  The assessment was "possible 
strain in groin area."  A second physical examination, conducted 
by a doctor, demonstrated "grossly normal" testes, bilaterally.  
The diagnosis was perineal injury secondary to fall by history.  
The doctor recommended that the Veteran be evaluated at a urology 
clinic.

On April 27, 1987, at a urology clinic, the Veteran described 
what was deemed a "straddle type" injury to his perineum, which 
was followed by perineal pain while urinating and episodes of 
gross hematuria.  The Veteran also reported that his perineal 
area was swollen.  While on light duty profile, the Veteran 
reported that the hematuria "cleared."  A physical examination 
was normal; the impression was perineal pain secondary to 
traumatic injury, rule out stricture.

On May 5, 1987, the Veteran underwent a radiological examination 
of his kidneys, ureters, and bladder, which were normal.  A 
retrograde urethrogram demonstrated complete filling of the 
pendulous, bulbar, membranes, and prostatic urethra; a post-void 
film showed complete emptying.  The impression was "normal 
study."  Ultimately, the diagnosis was perineal contusion with 
slight injury to the urethra, "now healed."

On May 6, 1987, the Veteran reported bleeding from his penis.  A 
physical examination demonstrated tenderness and dry blood, but 
no active bleeding.  The examiner opined that the bleeding may 
have been caused by the retrograde urethrogram.  No diagnosis was 
rendered; the Veteran was placed on 24-hour bed rest.

According to a May 14, 1987, report of medical history, the 
Veteran asserted that he was "in poor health and taking 
medication."  However, he did not indicate any specific medical 
condition underlying his assertion of poor health.  The Veteran 
indicated that he had "frequent trouble sleeping" and that he 
did not know whether he had a "rupture/hernia."  He also stated 
that he was unable to perform certain motions or assume certain 
position because he "unable to bend without being in pain due to 
pain in genitals."  A physician's assistant reviewed the 
Veteran's reported medical history and noted that the Veteran's 
reference to a "rupture/hernia" was actually testicular pain 
and a "gross hematoma" in his perineal area.  With respect to 
the Veteran's sleeping difficulties, the physician's assistant 
indicated that it was secondary to testicular pain.  


On May 14, 1987, the Veteran underwent an examination at the 
expiration of his term of service.  A urinalysis and serology 
testing were both normal.  Further, as the result of a clinical 
examination, the Veteran's genitourinary system was found normal.  
Indeed, there were no abnormal findings and, thus, the Veteran 
was found to be medically qualified for service discharge.  
Thereafter, a May 15, 1987, radiological examination was normal.

On June 10, 1987, the Veteran complained of groin pain.  A 
physical examination revealed tenderness, but no swelling or pain 
upon urination.  The assessment was groin strain.  A June 17, 
1987 "sick slip" demonstrated that the Veteran complained of 
genital pain and that he reported hematuria.  He was told to 
avoid lifting 15 pounds or more, jumping, standing for longer 
than 20 minutes, and strenuous activities for one week.

On June 25, 1987, the Veteran complained of one day of pain 
during urination in his right testis and perineal area.  He also 
reported a single instance of mild hematuria the previous night.  
There was no urethral discharge, dysuria, fever, or chills.  The 
examiner noted the Veteran's April 1987 perineal hematoma had 
since "resolved."  A physical examination did not reveal soft 
tissue swelling or induration.  The Veteran's prostate 
demonstrated increased tenderness and was "boggy."  The 
assessment was prostatitis.

In July 2004, subsequent to service discharge, while in 
rehabilitation for crack cocaine use, the Veteran complained of 
abdominal pain and emesis following meals.  The Veteran's pain 
was non-focal, dull, constant, and non-radiating, located on the 
right side of his abdomen.  An abdominal computed axial 
tomography scan demonstrated an "irregular appearing thick 
walled stomach with adequate distention."  There was no evidence 
of pathologic lymphadenopathy.  After an ultrasound, the 
Veteran's pancreas was deemed to be enlarged with focal 
calcification, which suggested chronic and/or acute pancreatitis.  
During the course of the examination, epigastric pain was 
elicited.  The Veteran's gall bladder was unremarkable.  The 
impression was "abdominal pain with intractable emesis, [rule 
out] atypical pancreatitis."

On August 3, 2004, the Veteran complained of and received 
treatment for a reported 10-day history of abdominal pain.  
Following a "barium swallow," pancreatitis was ruled out.  A 
computed axial tomography scan demonstrated that the Veteran was 
"severely constipated."  He was given an enema and laxatives, 
after which he reported feeling much better.  No diagnosis was 
rendered.

On August 4, 2004, the Veteran reported abdominal pain, nausea, 
and emesis subsequent to eating.  The Veteran asserted that he 
experienced these symptoms "on and off" since 1987.  The 
Veteran said the sharp, stabbing pain was located in his left 
upper quadrant and epigastrium.  Upon physical examination, the 
Veteran's abdomen was soft, non-tender, and there was no 
rebounding or guarding.  After one night of abstaining from 
eating and receiving hydration, his pain completely resolved.

On August 5, 2004, the Veteran's left upper quadrant abdominal 
pain returned following eating.  His left upper quadrant and 
epigastric areas were tender to palpation.  The assessment was 
nausea, vomiting, and abdominal pain.

The Veteran returned on August 6, 2004 following another bout of 
emesis after eating.  It was suspected that the Veteran did not 
have pancreatitis, but that it was likely symptoms stemming from 
constipation.  Because the Veteran's reports of emesis coincided 
with him being told that he was going to be discharged, it was 
felt that the Veteran may be exaggerating his symptoms to avoid 
returning to a vocational rehabilitation center for homeless 
veterans.

On November 4, 2004, the Veteran reported a penile injury as a 
result of running into a door.  As a result of this injury, the 
Veteran reported blood in his urine, but that there was "no 
problem now."

On December 15, 2004, the Veteran underwent an ultrasound of the 
urinary bladder.  Longitudinal and transverse scans through the 
bladder demonstrated a distended bladder with urine.  The wall of 
the bladder appeared normal and there was no evidence of 
intraluminal echoes to suggest a mass or stone formation.  The 
impression was normal ultrasound of the bladder other than a 
small amount of residual urine.

On December 15, 2004, the Veteran also underwent an ultrasound of 
his kidneys.  Longitudinal and transverse scans demonstrated 
normal internal echo pattern, bilaterally.  There was no evidence 
of separation of pelvocaliceal echoes to suggest hydronephrosis, 
and no evidence of a solid or cystic lesion.  The impression was 
normal ultrasound of the kidneys.

On December 21, 2004, the Veteran complained of "on and off" 
hematuria.  He was instructed to return following scheduled 
testing.  On January 19, 2005, the Veteran reported blood in his 
urine and pain in his groin on the right side.  On January 21, 
2005, nephortomograms revealed a non-specific gas pattern with 
moderate fecal material in the ascending and descending colon; 
probable phlebolith in the pelvic cavity; and no hydronephrosis 
or hydroureter.  The kidneys were symmetrical and the bladder 
appeared grossly normal in both pre- and post-void films.  The 
impression was normal bilateral pelvocaliceal system.

In August 2007, the Veteran underwent a VA examination to 
ascertain the presence of a genitourinary disorder, to include 
erectile dysfunction, and, if any present the etiological 
relationship between any found disorder and the "straddle type" 
injury to the perineal area that the Veteran experienced during 
his active duty service.  Significantly, the Veteran told the 
examiner that he jumped off a tank and landed on a stick, or 
something hit him in the groin, while serving in Germany in 1985.  
The examiner then reviewed the Veteran's service and post-service 
treatment records.  The Veteran denied lethargy, weakness, and 
anorexia.  He reported urinating three or four times during the 
day, and two to three times at night, but no hesitancy or 
incontinence; he endorsed occasional dysruia.  With respect to 
impotence, the Veteran endorsed occasional erectile problems for 
the previous 20 years.  He denied urinary tract infections, 
kidney and bladder stones, acute nephritis, treatment for a 
malignancy, catheterizations or other drainage procedures, and 
special diets.  The examiner then reviewed the Veteran's current 
medications, occupation, and his sexual intercourse capacity.  
The Veteran asserted that he was able to perform sexually with 
use of Viagra.  A physical examination revealed a normal phallus; 
normal testes; no hernias; and no groin tenderness.  A rectal 
examination was "completely normal," with no blood noted and a 
normal prostate gland.  The Veteran expressed some tenderness 
over the perineum, but no other problems were noted.  There was 
no evidence of epididymis or testicular problems.  The examiner 
specifically noted that the Veteran's report of perineum 
tenderness was subjective.  The diagnosis was:

status post injury to peritoneum with no 
obvious residuals at this time except the 
[V]eternal did say he has a slight tenderness 
on palpation in the perineal area.  There was 
no swelling or other problems noted.

...

The [V]eteran is able to have intercourse 
using Viagra[,] which would negate any 
previous injury causing erectile problems.  
The [V]eteran was noted to have no problems 
at the time of his discharge from the 
military [on] May 14, 1987 and he has been 
positive for various drugs.  He was still 
positive for cocaine in May 2007.  Also[,] 
there is no evidence of continuity care 
required since his active duty service.  
Also[,] the possibility that his use of 
various substances might have caused the 
decrease in his erectile potential and this 
would not be related in any way to his 
previous straddle type injury while on active 
duty.

Thus, it is more likely than not that his 
decreased erectile potential or any other 
genitourinary problems that presently exist 
are not due to his previous perineal injury 
for the above reasons.

In October or November 2008, the Veteran noticed blood in his 
stool.  A subsequent colonoscopy revealed a tumor in his 
ascending/transverse colon, blocking 80 to 99 percent of the 
colon, which required surgical intervention.


In a February 2010 statement, the Veteran's former spouse 
asserted that she and the Veteran were married from 1985 to 1988.  
During the marriage, she stated that the Veteran had trouble 
getting and maintaining an erection.  She also asserted that the 
Veteran told her that he sustained an injury as the result of a 
fall from a tank, truck, or "something."  He was only able to 
"perform" by taking "something" that he was getting from 
"others."  She stated that she was not aware of the Veteran's 
problem until after they were married.

In February 2010, the Veteran testified at a Board hearing that 
he initially injured his groin or perineal area while lifting 
shells on a tank and then re-injured or aggravated his groin or 
perineal area when he fell off a tank and onto a stick.  The 
Veteran also asserted that his discharge examination was 
improperly conducted and was not responsive to his complaints.  
With respect to drug use, the Veteran stated that he did not use 
drugs during his active duty service.  In fact, he testified that 
he did not start using drugs until 1989, when his mother passed 
away.  Despite the VA examiner's opinion relating the Veteran's 
current erectile dysfunction to drug use, the Veteran contended 
that he had experienced erectile dysfunction since April 1987, 
prior to his drug use and, thus, his erectile dysfunction could 
not have been caused by his drug use.  He also claimed that he 
was able to obtain "medication" to treat his erectile 
dysfunction from "the streets" from the time of service 
discharge until he began treatment with VA.  Additionally, the 
Veteran asserted that he told the VA examiner that he was using 
drugs only on Fridays for the previous 3 to 5 months.  When asked 
what specifically he was claiming entitlement to service 
connection for, the Veteran said his "private parts," not his 
groin or his abdominal area.

Preliminarily, the evidence of record included numerous post-
service treatment reports wherein the Veteran complained of 
abdominal pain, nausea, and emesis that he likened to the 
symptoms he experienced since his active duty service.  However, 
these instances of treatment did not result in a formal 
diagnosis.  In August 2007, the VA examiner determined that there 
were no residuals of a groin injury beyond perineal tenderness.  
"Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which 


service connection may be granted."  Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999).  The examiner limited the current diagnosis 
to a decrease in the Veteran's erectile potential.  As such, the 
only disorder for which there is a current diagnosis is erectile 
dysfunction.  See McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007) (holding that the requirement of a current disability is 
satisfied when the disability is shown at the time of the claim 
or during the pendency of the claim, even though the disability 
subsequently resolves).  Consequently, the Board's analysis will 
focus on the Veteran's erectile dysfunction and its relationship 
to the inservice injury.

The earliest evidence of record wherein the Veteran was treated 
for symptoms he claimed dated back to the inservice injury was 
many years after his service discharge.  This period without 
complaints or treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs heavily against the 
claim herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (holding that VA did not err in denying service connection 
when the veteran failed to provide evidence which demonstrated 
continuity of symptomatology, and failed to account for the 
lengthy time period for which there is no clinical documentation 
of his low back condition).  During the pendency of this appeal, 
however, the Veteran asserted that he had been experiencing 
erectile dysfunction since the April 1987 injury.  "Symptoms, 
not treatment, are the essence of any evidence of continuity of 
symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997), 
citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 
38 C.F.R. § 3.303.  Lay evidence of symptomatology is pertinent 
to a claim for service connection if corroborated by medical 
evidence.  Rhodes v. Brown, 4 Vet. App. 124, 126-127 (1993).  
Accordingly, the Board must consider the lay evidence submitted 
by the Veteran regarding his symptoms since April 1987.

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (emphasis added).  Lay evidence is competent and 
sufficient in certain instances related to medical matters.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  
Specifically, such instances include establishing a diagnosis of 
a condition when (1) a layperson is competent to 


identify the medical condition; (2) the layperson is reporting a 
contemporaneous medical diagnosis; or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Id. at 1377.  Similarly, when a disorder 
may be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr, 21 Vet. App. 
at 307; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) 
(certain disabilities are not conditions capable of lay 
diagnosis).  

The Veteran contends that he experienced erectile dysfunction 
since April 1987.  The Veteran's statements are considered 
competent evidence as to the presence of observable symptoms such 
as erectile dysfunction.  Layno, 6 Vet. App. at 469-70.  While 
the Veteran's statements have been deemed competent evidence as 
to the presence of erectile dysfunction, the Board must also 
determine whether such evidence is credible.  See Layno, 6 Vet. 
App. at 469.  In weighing the credibility, VA may consider 
interest, bias, inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, consistency 
with other evidence of record, malingering, desire for monetary 
gain, and demeanor of the veteran.  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  Further, the Board may weigh the absence of 
contemporaneous medical evidence against the lay evidence in 
determining credibility, but the Board cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
Vet. App. 1331 (Fed. Cir. 2006).

Prior to April 1987, the Veteran's service treatment records do 
not demonstrate complaints of or treatment for erectile 
dysfunction.  Although the Veteran asserted experiencing erectile 
dysfunction since the April 1987 injury, he did not complain of 
or seek treatment for erectile dysfunction prior to his service 
discharge.  Indeed, the Veteran was regularly examined and 
treated from the time of the inservice injury until June 25, 
1987.  During these instances of treatment, the Veteran never 
reported erectile dysfunction.  See Curry v. Brown, 7 Vet. App. 
59, 68 (1994) (holding that contemporaneous evidence has greater 
probative value than history as reported by the veteran).

The Veteran's service treatment records demonstrated that he was 
initially injured during a fall while painting and then 
aggravated the initial injury or re-injured himself when lifting 
in preparation for a physical training test.  This sequence of 
events stands in stark contrast to the Veteran's testimony at the 
February 2010 Board hearing and his report to the August 2007 VA 
examiner of initially injuring himself while lifting shells on a 
tank and then aggravating the initial injury or re-injuring 
himself during a fall off a tank onto a stick.

During the February 2010 Board hearing, the Veteran testified 
that he did not use drugs during his active duty service and that 
he only started using drugs in 1989 when his mother passed away.  
When asked by the August 2007 VA examiner about his drug use, the 
Veteran reported that he was only using drugs on Fridays for the 
previous three to five months.  Pursuant to his claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD and bipolar disorder, the Veteran 
submitted a January 2005 statement wherein he said he started 
drinking beer in the military at age 17.  As he progressed 
through his active service, taking on more duties and 
responsibilities, he started using drugs to "level [him] off."  
His drug use continued after service.  In December 2004, the 
Veteran claimed to have a $40 to $120 per day cocaine habit.  
That same month, the Veteran claimed a $70 per day habit, but 
that it had been as much as $150 to $200 per day.  Further, the 
Veteran eventually entered a psychiatric residential 
rehabilitation treatment program, in part, due to his drug use.

During the Board hearing, the Veteran testified that he married 
his second spouse during his active duty service.  He asserted 
that she would be able to provide a statement that supported his 
assertion that he experienced erectile dysfunction at the time 
they were married.  As discussed above, the Veteran's former 
spouse submitted a statement wherein she asserted that she and 
the Veteran were married from 1985 to 1988.  The Veteran did not 
sustain the inservice injury, however, until April 1987, more 
than one year after they were married.  If the Veteran's 
testimony was accurate, then his erectile dysfunction would have 
started prior to or in 1985 and, thus, would not be related to 
the April 1987 injury.  Further, the former spouse stated that 
she did not learn of the Veteran's erectile dysfunction until 
after they 


were married.  The Veteran's testimony and the former spouse's 
letter cannot be reconciled and lack the requisite specificity 
and, thus, are of little probative value.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994).

While the May 1987 discharge examination demonstrated that the 
Veteran complained of testicular pain, a relevant diagnosis was 
not rendered.  Further, the discharge examination did not 
demonstrate complaints of or treatment for erectile dysfunction.  
In fact, the examination demonstrated that the Veteran was, in 
terms of his genitourinary system, clinically normal.  The 
inservice treatment reports dated after the discharge 
examination, but prior to his actual discharge, were also silent 
as to erectile dysfunction.  The first post-service evidence of 
record demonstrating complaints of or treatment for symptoms 
claimed by the Veteran to be related to the inservice injury were 
dated in July 2004, more than 17 years after the Veteran's 
service discharge.  None of the post-service medical evidence of 
record related the Veteran's current erectile dysfunction with 
his active duty service or any event therein.  The only competent 
etiological opinion of record was the VA examiner's August 2007 
opinion and was negative to the Veteran's claim.

As demonstrated above, the non-medical evidence of record, 
including the Veteran's various assertions and testimony and his 
former spouse's statement, was contradictory and inconsistent.  
Id.; Buchanan, 451 Vet. App. at 1337.  As such, the Board finds 
that the Veteran's claims of a continuity of erectile dysfunction 
since April 1987 are not credible.  Further, the lack of 
complaints or findings of erectile dysfunction during his active 
duty service; the absence of complaints of or treatment for 
erectile dysfunction for 17 years following service; and the VA 
examiner's August 2007 opinion, combine to demonstrate a lack 
continuity of symptoms since the Veteran's service discharge and 
a lack of an etiological relationship between the Veteran's 
current erectile dysfunction and his active duty service.  
Consequently, the claim must be denied.  38 C.F.R. § 3.303(b).

To the extent that the Veteran asserts that his erectile 
dysfunction is related to his active duty service, the Board 
finds that as a layman his statements are not competent evidence 
on the etiology of a disorder.  Espiritu v. Derwinski, 2 Vet. 


App. 492, 494 (1992).  The evidence of record does not 
demonstrate that the Veteran possesses the ability, knowledge, or 
experience to provide competent etiological opinions.  Id.; 
Jandreau, 492 F.3d at 1377.  Consequently, lay assertions of 
medical etiology cannot constitute evidence upon which to grant 
the claim for service connection.  Lathan v. Brown, 7 Vet. App. 
359, 365 (1995). 
Only competent medical evidence may be considered to support 
Board findings.  Accordingly, the Board is not free to substitute 
its own judgment for that of an expert.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  The only competent medical 
etiological opinion of record is negative to the Veteran's claim.

In the absence of medical evidence that the Veteran's current 
erectile dysfunction is related to his active duty service or was 
caused or aggravated by a service-connected disability, the 
preponderance of the evidence is against his claim.  As such, the 
benefit-of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

II.  Sleep Disorder

Service connection may also be established on a secondary basis 
for a disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists; 
and (2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

A review of the Veteran's service treatment records demonstrated 
that the Veteran complained of frequent trouble sleeping on his 
May 1987 discharge examination.  The physician's assistant 
reviewing the Veteran's response noted that the Veteran's 
sleeping difficulties were related to testicular pain; no 
diagnosis of a sleep disorder was rendered.

A review of the post-service evidence of record revealed 
complaints of sleeping difficulties.  The Veteran's sleeping 
difficulties were consistently considered a 


symptom associated with a psychiatric disorder and not a 
separately identified as a distinct sleeping disorder.  While the 
Veteran complained of sleeping difficulties, the post-service 
evidence of record did not include a formal diagnosis of a sleep 
disorder.  

Importantly, Congress has specifically limited entitlement to 
service-connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present disability, 
there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Absent competent evidence reflecting the 
current presence of the claimed disability, a basis upon which to 
establish service connection for a sleep disorder has not been 
presented and, thus, service connection must be denied.

To the extent that the Veteran asserts that he has sleep 
disorder, the Board finds that as a layman, his statements are 
not competent evidence on the diagnosis of a disorder.  Espiritu, 
2 Vet. App. at 494.  The evidence of record does not demonstrate 
that the Veteran possesses the ability, knowledge, or experience 
to provide competent diagnostic opinions.  Jandreau, 492 F.3d at 
1377; Espiritu, 2 Vet. App. at 494.  Consequently, lay assertions 
of diagnoses cannot constitute evidence upon which to grant the 
claims of entitlement to service connection.  Lathan v. Brown, 7 
Vet. App. 359, 365 (1995).  Moreover, although the Veteran 
contends that he currently has a sleep disorder, the evidence of 
record does not include a contemporaneous medical diagnosis.  
Jandreau, 492 F.3d at 1377.

Presently, the Veteran does not have a service-connected 
disability.  Consequently, to the extent that the Veteran is 
claiming entitlement to a sleep disorder on a secondary basis, 
the Board finds that the claim is denied as a matter of law.  38 
C.F.R. § 3.310; see Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

In the absence of competent evidence of a current sleep disorder 
related to his military service, the preponderance of the 
evidence is against the Veteran's service connection claim.  As 
such, the benefit-of-the-doubt rule does not apply, and the 
claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

The claim of entitlement to service connection for a back 
disorder is dismissed.

Service connection for a penile disorder, to include erectile 
dysfunction, claimed as residuals of a groin injury, is denied.

Service connection for a sleep disorder, to include as secondary 
to a penile disorder, erectile dysfunction, and/or residuals of a 
groin injury, is denied.


REMAND

Based on a longitudinal review of the evidence of record, the 
Board finds that a remand for further development, including a VA 
examination, is warranted with respect to the Veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD and bipolar disorder.  McLendon, 20 
Vet. App. at 83; see Littke v. Derwinski, 1 Vet. App. 90, 93 
(1990) (noting that remand may be required if record before the 
Board contains insufficient medical information for evaluation 
purposes).  The post-service evidence of record included numerous 
diagnoses of PTSD and bipolar disorder.  The Veteran asserted 
that these disorders were due to events occurring during his 
active duty service.  During the pendency of this appeal, the 
Veteran has provided statements wherein he discussed his claimed 
inservice stressors, which were as follows:  (1) being fascinated 
by weapons when he entered active duty service; (2) seeing "the 
enemy" across the de-militarized zone separating North and South 
Korea and being close enough to touch them; (3) being in Germany 
and France when a train bombing occurred; (4) being in Germany 
and being "surrounded" by "enemies"; (5) being near the Berlin 
Wall and not knowing the identity of those coming over the wall; 
(6) seeing soldiers being badly injured; and (7) witnessing the 
deaths of soldiers during mock combat while stationed at Fort 
Irwin, California.  Specifically, with regard to Fort Irwin, the 
Veteran claimed that one soldier was run over by a bulldozer or 
tank, and another drove a jeep off a 30-foot ravine.  He asserted 
that the soldiers were in assigned to 


either the 2nd or the 32nd Cavalry.  These events occurred in the 
Mojave Desert at the National Training Center.  The Veteran 
claimed that he was responsible for addressing the remains of 
both soldiers.  

The Board finds that the stressors 1 through 5 referenced above 
are anecdotal incidents and, although they may be true, are not 
researchable.  In order to be researched, incidents must be 
reported and documented.  See Cohen v. Brown, 10 Vet. App. 128, 
134 (1997).  As such, the Board finds that further efforts to 
verify these stressors are not warranted.  The Board also finds 
that the Veteran should be given the opportunity to provide 
additional details as to stressors 6 and 7 referenced above.  

Although incomplete, the Board finds that the information 
provided by the Veteran is adequate to allow further development 
of his claim.  As such, the RO must first request that the 
Veteran provide detailed information with respect to the events 
at Fort Irwin and the events(s) when he witnessed other soldiers 
being badly injured.  The RO must specifically request that the 
Veteran provide an approximate date for each event.  In 
attempting to obtain this evidence, the RO must inform the 
Veteran that his cooperation is essential to this task, and that 
he may submit "other credible supporting evidence," such as the 
statements of fellow service members who witnessed the stressful 
events that the Veteran alleges he experienced in service.  
38 C.F.R. § 3.304(f); Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Thereafter, the RO should attempt to verify these two 
alleged stressors with the U.S. Army and Joint Services Records 
Research Center (JSRRC).  See Zarycki v. Brown, 6 Vet. App. 91 
(1993).  

Once the above development has been accomplished, the RO must 
afford the Veteran a VA examination to (1) determined the nature 
of any current psychiatric disorder and (2) ascertain the 
relationship, if any, between any found psychiatric disorder and 
his active duty service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159; McLendon, 20 Vet. App. at 83.

The Board acknowledges the presence of PTSD diagnoses of record.  
However, just because a physician or other health professional 
accepted the Veteran's asserted inservice stressors as credible 
and diagnosed PTSD does not mean the Board is required to grant 
service connection for PTSD.  See 38 C.F.R. § 3.304(f); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

Accordingly, the issue is remanded for the following action:

1.  The RO is advised that, in February 2010, 
the Veteran submitted a change of mailing 
address.

2.  The RO must contact the Veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence in 
support of his claims.  The RO must then 
obtain copies of all identified records that 
are not already in the claims file.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  If, 
after making reasonable efforts to obtain the 
identified records, the RO is unable to 
secure same, the RO must notify the Veteran 
and (a) identify the specific records the RO 
is unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; (c) describe any further action to 
be taken by the RO with respect to the claim; 
and (d) notify the Veteran that he is 
ultimately responsible for providing the 
evidence.  The Veteran and his representative 
must then be given an opportunity to respond.

3.  The RO must request from the Veteran a 
comprehensive statement containing as much 
detail as possible regarding the following 
stressor: (1) the deaths of the soldiers at 
Fort Irwin, California; and (2) witnessing 
soldiers being badly injured.  The Veteran 
must be asked to provide specific details of 
these claimed stressful events and any other 
identifying information concerning any other 
individuals involved in the events, including 
their names, ranks, and units of assignment 
or any other identifying detail.  The RO must 
ask the Veteran to comment specifically on 
the approximate dates that the claimed 
stressors occurred.  The RO must advise the 
Veteran that this information is vitally 
necessary to obtain supportive evidence of 
the stressful events he claims to have 
experienced, and he must be asked to be as 
specific as possible because, without such 
details, an adequate search for verifying 
information cannot be conducted.  He must 
also be advised to submit any verifying 
information that he can regarding the 
stressors he claims to have experienced in 
service, such as statements of fellow service 
members.  He is further advised that failure 
to respond may result in adverse action.  

4.  Once the directives in Paragraphs 1 and 2 
have been completed, the RO must thoroughly 
review the claims file and prepare a summary 
of the claimed stressors for which sufficient 
information has been provided, to include the 
two stressors described above.  The RO must 
send this summary and the information of 
record regarding the Veteran's service, 
including copies of any records relevant to 
verifying his claimed stressors to JSRRC, and 
must ask JSRRC to provide any available 
information that might corroborate the 
Veteran's claimed stressors to include the 
four mentioned above.  If JSRRC is unable to 
provide the specific information requested, 
they must be asked to explain why and/or 
direct the RO to any additional appropriate 
sources.  All documentation received by the 
RO from JSRRC must be associated with the 
claims file.

5.  After the directives in Paragraphs 1, 2, 
and 3 have been completed, the Veteran must 
be afforded a VA psychiatric examination to 
determine the diagnosis of any found 
psychiatric disorders.  The examiner must 
contemporaneously review all pertinent 
records associated with the claims file, 
including the Veteran's service treatment 
records, post-service treatment records, and 
the Veteran's assertions.  All studies, 
tests, and evaluations deemed necessary by 
the examiner must be performed.  The RO must 
provide the examiner with a summary of the 
verified stressors, if any, and the examiner 
must be instructed that only these events may 
be considered for the purpose of determining 
whether exposure to a stressor has resulted 
in a current diagnosis of PTSD, if such a 
diagnosis is warranted.

Based on a review of the claims folder and 
the examination findings, the examiner must 
render any relevant psychiatric diagnosis.  
If a PTSD diagnosis is rendered, the examiner 
must determine whether the diagnostic 
criteria to support a diagnosis of PTSD have 
been satisfied, including whether the 
requirements for the sufficiency of a 
stressor have been met.  See Diagnostic and 
Statistical Manual of Mental Disorders, 4th 
edition; 38 C.F.R. § 4.125 (2010).  If a PTSD 
diagnosis is deemed appropriate, the examiner 
must provide an opinion as to the 
relationship, if any, between that diagnosis 
and the verified stressors, if any.

Additionally, the examiner must opine as to 
whether any psychiatric disorder other than 
PTSD is causally or etiologically related to 
the Veteran's military service as opposed to 
its being due to some other factor or 
factors.

All rendered opinions must be accompanied by 
a thorough rationale.  If the examiner cannot 
render a requested opinion without resorting 
to speculation, the examiner must provide the 
reasoning for that determination.  The 
examiner must indicate whether there was any 
further need for information or testing 
necessary to make a determination.  
Additionally, the examiner should indicate 
whether the opinion could not be rendered due 
to limitations of knowledge in the medical 
community at large or those of the particular 
examiner.  The report prepared must be typed.

6.  The RO must notify the Veteran that it is 
his responsibility to report for any 
examination and to cooperate in the 
development of the claims.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In 
the event that the Veteran does not report 
for a scheduled examination, documentation 
must be obtained and associated with the 
Veteran's claims file that shows that notice 
scheduling the examination was sent to the 
Veteran's last known address.  Documentation 
must also be obtained and associated with the 
Veteran's claims file that indicates whether 
any notice that was sent was received or 
returned as undeliverable.

7.  Once the above actions have been 
completed, the RO must re-adjudicate the 
Veteran's claims on appeal, taking into 
consideration any newly acquired evidence.  
If any benefit remains denied, a Supplemental 
Statement of the Case must be provided to the 
Veteran and his representative.  After the 
Veteran has had an adequate opportunity to 
respond, the appeal must be returned to the 
Board for appellate review.

No action is required by the Veteran until he receives further 
notice; however, the Veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


